Citation Nr: 0829424	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD) prior to February 
29, 2008, and a rating higher than 30 percent since.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran's claim for service 
connection for PTSD and assigned an initial 10 percent 
rating, retroactively effective from April 30, 2003.  A 
subsequent August 2003 RO decision confirmed and continued 
this initial rating.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In part, because the veteran also had raised an additional - 
but inextricably intertwined - claim for a TDIU based solely 
on the severity of his service-connected PTSD, the Board 
remanded this case to the RO in July 2007, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (claims with common parameters should be 
considered concurrently, to avoid piecemeal adjudication).

And in a March 2008 rating decision and supplemental 
statement of the case (SSOC), on remand, the AMC increased 
the rating for the veteran's PTSD from 10 to 30 percent, but 
only retroactively effective from February 29, 2008, the date 
of a VA compensation examination.  He has since continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (A veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).  Moreover, the March 2008 SSOC denied his TDIU 
claim, so that claim is also again before the Board.



However, as will be explained, the Board must regrettably 
again remand these claims to the RO via the AMC for still 
further development and consideration.


REMAND

The Board previously remanded these claims in July 2007.  
Quite unfortunately, however, because the RO/AMC failed to 
comply with the directives of that prior remand pertaining to 
a VA examination, these claims must be remanded yet again.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's prior July 
2007 remand directive insofar as providing a more adequate 
and thorough VA examination and opinion for the claims at 
issue.  38 U.S.C.A. § 5103A(d) (West 2002).  The remand will 
again be via the AMC.

As mentioned, a March 2008 rating decision and 2008 SSOC on 
remand partially granted the veteran's appeal for an 
increased rating for his PTSD, raising his disability rating 
from 10 to 30 percent effective as of February 29, 2008, the 
date of his most recent VA compensation examination.  Since 
this increase did not constitute a full grant of the benefits 
sought, and he has not withdrawn the appeal, the claim for a 
higher rating remains before the Board.  AB, 6 Vet. App. 39.  

In his April 2004 substantive appeal (VA Form 9), the veteran 
stated that he took an early retirement from work due to 
problems he was having, and as evidence of this he submitted 
a supporting statement from his former supervisory employer 
(Cummins, Inc.) discussing the ongoing difficulties he had at 
that job insofar as effectively interacting with his 
coworkers, etc., presumably because of the severity of his 
PTSD.  These allegations were tantamount to a claim for a 
TDIU.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his PTSD, when the TDIU issue is raised by 
assertion, or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).

Since, however, the disposition of the TDIU claim, in turn, 
could potentially impact the disposition of the claim for a 
higher rating for the PTSD, and vice versa, the claim for a 
TDIU needed to be developed and first adjudicated by the RO 
before further adjudicating the claim for a higher rating for 
the PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).

Records show the veteran had a VA compensation examination in 
May 2003 and another examination at the VA Vet Center in 
Erie, Pennsylvania, in June 2003.  And when arguing in his 
April 2004 substantive appeal that he had to prematurely stop 
working at Cummins, Inc., because of the severity of his PTD, 
he also maintained that the VA examiner who had evaluated his 
mental status in May 2003 had not addressed "significant 
issues regarding any occupational impairments."  While that 
examiner did to some extent address the relationship between 
the veteran's PTSD and his retirement, keep in mind that 
examination was not provided in the context of him trying to 
establish his entitlement to a higher initial disability 
rating for his PTSD; instead, it was given when he was trying 
to establish that his PTSD was related to his military 
service (i.e., service connected).  And since one of the main 
factors in determining the appropriate rating for his PTSD 
concerns the extent there is occupational impairment - 
which, as mentioned, is also the dispositive issue in 
determining whether he is entitled to a TDIU - the Board 
determined in the prior July 2007 remand that another, more 
recent examination was needed to decide this appeal, 
especially since that earlier May 2003 evaluation was more 
than five years old.  See Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997) (contemporaneous examination required to 
decide an increased rating claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination).

So in the prior July 2007 remand, the Board instructed the 
AMC to schedule the veteran for another VA compensation 
examination to ascertain the severity of his service-
connected PTSD, a claim inextricably intertwined with his 
claim for a TDIU, particularly since his TDIU claim was and 
is based solely on the severity of his service-connected 
PTSD.  See Ephraim, 82 F.3d 399; see also Harris, 1 Vet. App. 
183.  

On remand, the AMC did indeed schedule the veteran for a VA 
psychiatric examination in February 2008 to determine the 
current severity of his PTSD, resulting in a Global 
Assessment of Functioning (GAF) score of 60 and diagnosing 
him with "mild to mostly moderate PTSD that has shown some 
increase in severity since his last [compensation] 
examination."  Unfortunately, however, the AMC did not 
comply with the Board's remand directive by ensuring an 
adequate VA examination.  See Stegall, 11 Vet. App. 268.  
More specifically, that February 2008 VA psychiatric 
examination was deficient in two key respects:  (1) most 
importantly, the examiner failed to provide an opinion 
regarding whether the severity of the veteran's PTSD, albeit 
mild to mostly moderate, nonetheless prevents him from 
obtaining and maintaining substantially gainful employment; 
and (2) the examiner did not explain the meaning of the 
particular GAF score assigned (i.e., noting only a "GAF 
score of approximately 60").

Therefore, supplemental comment is needed concering these 
additional matters or the veteran must be scheduled for 
another VA psychiatric examination to comply with the Board's 
prior remand directive.  See Stegall, 11 Vet. App. at 270.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  If possible, have the VA examiner that most 
recently evaluated the veteran in February 2008, 
following the Board's prior remand, submit an 
addendum to the report of that examination:  
(a) identifying all of the symptoms or 
manifestations of the veteran's PTSD and commenting 
on their severity and impact on his daily 
functioning; 
(b) explaining what, if anything, the GAF score of 
about 60 means specifically in relation to the 
PTSD; and
(c) most importantly, providing an opinion 
indicating whether the severity of the PTSD 
prevents the veteran from obtaining and maintaining 
substantially gainful employment.

To facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, the prior July 2007 
remand, and a copy of the February 2008 VA 
psychiatric compensation examination report, must 
be made available to the examiner for a review of 
the veteran's pertinent medical and other history.

If, for whatever reason, it is not possible to have 
the February 2008 VA examiner comment further, then 
have the veteran reexamined by someone equally 
qualified to make these necessary determinations.  
In that event, all necessary testing and evaluation 
should be completed.  The examination report should 
set forth all objective findings regarding this 
service-connected disability.  

The veteran is hereby advised that failure to 
report for his scheduled VA examination, without 
good cause, may have adverse consequences on his 
claims.  See 38 C.F.R. § 3.655 (2007).

2.  Upon completion of the examination, review the 
examiners' report to ensure compliance with the 
Board's directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Take any needed corrective 
action.  

3.  Then readjudicate the claims for higher ratings 
for the PTSD, for the time periods at issue, and 
for a TDIU in light of the additional evidence.  If 
these claims are not granted to the veteran's 
satisfaction, send him and his representative a 
SSOC and give them an opportunity to respond to it 
before returning the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

